DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11144482. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of patent #Us11144482contain(s) every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
The following table illustrates said obviousness.
Present Application
US11144482
1. A system, comprising: a host configured to provide set commands; a memory sub-system coupled to the host and configured to: cause a memory device to be operated according to a first interface protocol in a first mode in response to implementing a first set command, wherein according to the first interface protocol a particular one of a plurality of transceivers operates unidirectionally; and cause the memory device to be operated according to a second interface protocol in a second mode in response to implementing a second set command, wherein according to the second interface protocol, the particular transceiver operates bidirectionally and the first interface protocol is noncompliant with the second interface protocol.
1. An apparatus, comprising: a memory device including a plurality of transceivers; and a mode register coupled to the memory device, wherein the mode register is configured to: implement set commands; cause the memory device to be operated according to a first interface protocol in a first mode in response to implementing a first set command, wherein, according to the first interface protocol a particular one of the transceivers operates unidirectionally; and cause the memory device to be operated according to a second interface protocol in a second mode in response to implementing a second set command, wherein according to the second interface protocol the particular transceiver operates bidirectionally and the first interface protocol is noncompliant with the second interface protocol.
9. A method comprising: receiving a first signal, via a transceiver, to set a mode register of a memory device to configure the transceiver as unidirectional using a first interface protocol; receiving a second signal at the memory device, wherein the transceiver is configured as bidirectional using a second interface protocol selected responsive to receipt of the second signal and wherein a plurality of pins of the memory device in the first interface protocol have a different directionality than the plurality of pins of the memory device in the second interface protocol; and transmitting a third signal via the transceiver of the memory device responsive to setting the mode register and receipt of the second signal.
13. A method comprising: receiving a first signal, via a transceiver, to set a mode register of a memory device to configure the transceiver as unidirectional using a first interface protocol; receiving a second signal at the memory device, wherein the transceiver is configured as bidirectional using a second interface protocol selected responsive to receipt of the second signal and wherein the first interface protocol is noncompliant with the second interface protocol; and transmitting a third signal via the transceiver of the memory device responsive to setting the mode register and receipt of the second signal.
15. An apparatus, comprising: a first transceiver; command/address circuitry; input/output (I/O) circuitry. a first multiplexer (MUX) coupled to the first transceiver, the command/address circuitry, and the I/O circuitry and configured to: couple the first transceiver to the command/address circuitry according to a first interface protocol; couple the first transceiver to the command/address circuitry and the I/O circuitry according to a second interface protocol, wherein the first interface protocol is noncompliant with the second interface protocol.
15. An apparatus, comprising: a first transceiver; command/address circuitry; input/output (I/O) circuitry. a first multiplexer (MUX) coupled to the first transceiver, the command/address circuitry, and the I/O circuitry and configured to: couple the first transceiver to the command/address circuitry according to a first interface protocol; couple the first transceiver to the command/address circuitry and the I/O circuitry according to a second interface protocol, wherein the first interface protocol is noncompliant with the second interface protocol.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20160203721 among others to teach mutli-protocol transceivers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184